Citation Nr: 1024760	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic liver disease, 
including hepatitis C.

2.  Entitlement to service connection for a gastrointestinal 
disorder manifested by indigestion, claimed as chest pain and 
pressure.  

3.  Entitlement to service connection for a disability manifested 
by heart palpitations.  

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for a psychiatric 
disability to include depression.  

6.  Entitlement to service connection for left shoulder 
arthritis.  

7.  Entitlement to service connection for left hip arthritis.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for hemorrhoids.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for residuals 
of an ankle injury.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from November 1969 to February 
1972.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded this case to the RO for additional action in 
December 2005 and May 2009.    

The reopened claim of entitlement to service connection for 
residuals of an ankle injury, and the claims for service 
connection for a gastrointestinal disorder manifested by 
indigestion, claimed as chest pain and pressure; a disability 
manifested by heart palpitations, left shoulder arthritis; 
bronchitis, and hemorrhoids, to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently have chronic liver disease, 
including hepatitis C.

2.  The Veteran does not currently have a kidney disorder.  

4.  The Veteran does not currently have an acquired psychiatric 
disability, to include depression.  

5.  Left hip arthritis is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of the Veteran's discharge therefrom.  

6.  Hypertension is not related to the Veteran's active service 
and did not manifest to a compensable degree within a year of his 
discharge therefrom.   

7.  The RO denied the Veteran's claim of entitlement to service 
connection for residuals of an ankle injury in a rating decision 
dated March 1983.

8.  The RO notified the Veteran of the March 1983 rating decision 
and of his appellate rights with regard to the decision, but the 
Veteran did not appeal it to the Board.  

9.  The evidence received since March 1983 is neither cumulative, 
nor redundant of the evidence previously of record and, by itself 
or when considered with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for residuals of an 
ankle injury and raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  Chronic liver disease, including hepatitis C, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

3.  Depression was not incurred in or aggravated by service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

5.  Left hip arthritis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).

6.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112(a), 1113; 38 C.F.R. § 3.303, 3.307, 3.309.

7.  The March 1983 rating decision, in which the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of an ankle injury, is final.  38 U.S.C. § 4005(c) 
(West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

8.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of an ankle 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  


A.  Duty to Notify

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2005).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

With regard to claims to reopen, VA must inform the claimant of 
the evidence and information necessary to reopen the claim and of 
the evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the 
claimant of what evidence would be considered new and material; 
VA should look at the basis for the denial in the prior decision 
and identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated in January 2007, August 2007, July 2009, 
September 2009, December 2009 and January 2010, after initially 
deciding those claims in a rating decision dated January 2003.  
The timing of this notice does not reflect compliance with the 
requirements of the law as found by the Court in Pelegrini II; 
however, the timing deficiency was cured by issuance of 
supplemental statements of the case after the notice was 
provided. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the agency of 
original jurisdiction (AOJ) endeavored to secure and associate 
with the claims file all evidence the Veteran identified as being 
pertinent to his claims.  The Boards previous remanded instructed 
that the AOJ should seek private treatment records and records 
from the Social Security Administration (SSA), but in some cases, 
its efforts failed to produce the evidence identified.  The 
private treatment records were reported as destroyed due to their 
age.  SSA reported that there were no medical records pertaining 
to the Veteran, and that this might have been due to the fact 
that he did not file a claim.  

The AOJ also afforded the Veteran VA examinations, during which 
examiners discussed the presence and etiology of the disabilities 
at issue in this appeal and provided necessary opinions with 
rationales. 

II.  Analysis 

A.  Claims for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain conditions, 
including arthritis and cardiovascular-renal disease, which 
includes hypertension, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one such condition became 
manifest to a degree of 10 percent within one year from the date 
of discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual activity; 
(h) intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) other 
direct percutaneous exposure to blood, such as by acupuncture 
with non-sterile needles, or the sharing of toothbrushes or 
shaving razors.  See VBA Training Letter 211A (01-02) (Apr. 17, 
2001).

In order to prevail on the issue of service connection on the 
merits, there must be a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Chronic Liver Disease, & Kidney and Psychiatric Disorders

The Veteran's service treatment records show that in March 1971, 
during a physical evaluation, the Veteran reported that he had 
had kidney stones or blood in his urine, depression or excessive 
worry and nervous trouble.  The examiner confirmed the 
palpitations when the Veteran got angry, but noted that the 
Veteran had not had symptoms in two and a half months.  The 
examiner did not diagnose a heart, kidney or psychiatric disorder 
and indicated that the Veteran had no physical or mental defect 
warranting medical disposition.  In July 1971, the Veteran sought 
treatment for flank pain.  The treatment provider diagnosed 
infectious hepatitis and indicated that the Veteran might be in a 
convalescent phase of hepatitis.   

Since discharge, the Veteran has received treatment for multiple 
medical conditions, including complaints of chest pain and 
pressure and heart palpitations, and undergone multiple medical 
examinations and testing for liver, cardiac and kidney disorders.  
During treatment visits and examinations, however, no medical 
professional diagnosed chronic liver disease, a kidney disorder 
or a psychiatric disorder including depression.  

During treatment visits beginning in March 2001, medical 
professionals diagnosed hepatitis C, but in some cases it is 
unclear what testing they relied upon in diagnosing this 
condition.  In July 2001, the Veteran presented requesting an 
assessment of his hepatitis C, which he said he knew he had.  A 
gastroenterologist evaluated the Veteran, noted normal liver 
enzymes and diagnosed stable hepatitis C.  

In March 2002, HCV and ultraquant confirmatory testing were 
negative for hepatitis C.  HCV tests were also negative in 
October 2002 and March 2003, but positive in June 2004.  The same 
month, his ultraquant confirmatory test was less than 10.  A 
registered nurse explained to the Veteran that these results 
indicate a past history of hepatitis C that cleared itself 
without intervention, or recent exposure with an ultraquant 
result of less than 10, which may or may not reflect an acute 
disease process.

During VA examinations conducted in March 2003 and February 2009, 
examiners refrained from diagnosing hepatitis C.  The March 2003 
examiner noted that liver function tests and a hepatitis profile 
were normal and that there was no evidence of liver disease.  He 
concluded that hepatitis C was not found.  

The February 2009 examiner opined that the Veteran did not have 
chronic hepatitis C.  He based his opinion on the June 2004 
hepatitis C ultraquant, which is the confirmatory test for such a 
condition.  The examiner explained that the Veteran was antibody 
C positive, but hepatitis C ultraquant negative, which indicates 
that there is no hepatitis C disease.  He listed all liver 
function tests dated since 2001 and noted that the positive 
result in 2004 meant that the Veteran came in contact with the 
hepatitis C virus then.  He indicated that the virus never 
converted to chronic disease, as shown be the hepatitis C 
ultraquant.  He noted that a medical professional could not 
diagnose hepatitis C unless the hepatitis C ultraquant was 
positive and greater than 10.    

In November 2009, during VA mental disorders, heart and 
genitourinary examinations, VA examiners specifically indicated 
that the Veteran did not have symptomatology of a psychiatric 
disorder, or a kidney disorder.  Psychiatric testing was 
conducted but it did not show depression or any psychiatric 
disability.  The examiner suspected that the Veteran had a 
substance abuse disorder and also reported a diagnosis of a 
personality disorder, not otherwise specified.

Service connection is precluded for personality disorders as well 
as for drug and alcohol abuse.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(c), 4.9 (2009).

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the Veteran's 
assertions constitute the only evidence diagnosing the claimed 
disabilities.  Such assertions may be considered competent only 
when: (1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing symptoms 
at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(providing an example that a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the 
Board may not determine that lay evidence lacks credibility based 
merely on the absence of contemporaneous medical evidence).  
     
The Veteran is competent to state that he felt chest pain or 
heart palpations or sadness during service and continues to feel 
the same symptoms, but as the medical and examination evidence 
shows, a liver or kidney disease would be shown by laboratory 
testing and diagnostic studies.  Hence, the Veteran does not 
possess a recognized degree of medical knowledge to diagnose such 
diseases.  

Moreover, the opinions of the medical professionals and the 
results of laboratory testing are more probative than the 
Veteran's unsubstantiated reports.

The Board thus finds that the Veteran does not currently have 
chronic liver disease, including hepatitis C, or a kidney 
disorder.

While the Veteran would be competent to report psychiatric 
symptoms in service and since, he has not reported any specific 
psychiatric symptoms since his August 2001 claim.  There is no 
evidence of treatment for a psychiatric disability, and such a 
disability was not identified during the November 2009 
examination.  The weight of the evidence is clearly against a 
finding that the Veteran has a current psychiatric disability, 
including depression.

The Board concludes that the evidence is against a finding that 
liver or kidney disease, or a psychiatric disability were 
incurred or aggravated in active service.  A preponderance of the 
evidence is against each of these claims.  The benefit-of-the-
doubt rule is thus not for application.  

2.  Left Hip Arthritis, and Hypertension, 

Post-service treatment records dated since 1985 and reports of VA 
examinations conducted in September 2000 and November 2009 
confirm that the Veteran currently has left hip arthritis, and 
hypertension.  The question is thus whether these disabilities 
are related to the Veteran's active service.  

Service treatment records show no finding s referable to 
hypertension or a left hip disability.  The Veteran's blood 
pressure was tested on multiple occasions during service and the 
readings were never elevated.  

Post-service treatment records show the first findings of left 
hip arthritis in 1992, based on X-rays.  According to the 
Veteran, the same year, a medical professional diagnosed 
hypertension.  By 1999, medical professionals noted that the 
Veteran was controlling this condition with medication.  

Since then, the Veteran has continued to receive treatment for 
left hip arthritis, now severe, and hypertension.  During 
treatment visits; however, no medical professional related any of 
these disabilities to the Veteran's active service, or noted that 
the arthritis manifested during the year following his discharge 
from service.  

During a VA general medical examination conducted in September 
2000, the Veteran reported that he injured his left hip in the 
1980s while employed as a construction worker.  

In November 2009, the Veteran underwent VA examinations, during 
which VA examiners discussed the etiology of the Veteran's 
disabilities.  Based on the Veteran's report of experiencing left 
hip pain, but not seeking left hip treatment during service, and 
a review of the claims file, he concluded that the left hip 
arthritis was less likely due to the Veteran's active service.  
With regard to the Veteran's hypertension, the examiner expressed 
the same conclusion.  

There is no medical opinion refuting those of the VA examiners.  
While the Veteran has reported that left hip pain began in 
service, these reports are not credible in light of his reports 
during treatment that the disability began with an on-the-job 
injury long after service. 

Given the normal blood pressure readings in service, and the 
absence of any findings or treatment in the year following 
service; the Veteran's reports of hypertension in service or 
during the presumptive period are also not credible.  

Based on these findings, the Board concludes that such 
disabilities were not incurred in or aggravated by active 
service.  The Board further concludes that the left hip arthritis 
and hypertension may not be presumed to have been so incurred.  A 
preponderance of the evidence is against each of these claims.  
The benefit-of-the-doubt rule is thus not for application.  

B.  Claim to Reopen

The RO previously denied the Veteran's claim of entitlement to 
service connection for residuals of an ankle injury in a rating 
decision dated March 1983.  The RO denied the claim on the basis 
that, although the Veteran sprained his ankle during service, the 
injury resolved without residuals.  In so deciding, the RO 
considered the Veteran's service treatment records, post-service 
private and VA treatment records and a report of VA examination.  

The RO notified the Veteran of the March 1983 rating decision and 
of his appellate rights with regard to the decision, but the 
Veteran did not appeal the decision to the Board.  The March 1983 
rating decision is thus final.  38 U.S.C. § 4005(c) (West 1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

The Veteran filed a claim to reopen the previously denied claim 
on August 29, 2001.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is received 
with respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with consideration 
given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of an 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992). 

The evidence that has been associated with the claims file since 
the RO's March 1983 rating decision includes service treatment 
records, post-service private and VA treatment records, reports 
of VA examinations, and the Veteran's written statements.  

With the exception of the service treatment records, which were 
of record in March 1983, this evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial.  This evidence is also material 
because, by itself or when considered with the evidence 
previously of record, it relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
residuals of an ankle injury and raises a reasonable possibility 
of substantiating that claim.  

Specifically, VA outpatient treatment records dated in 2001 
reflect that the Veteran has received treatment for ankle 
complaints.  The absence of this type of evidence, or more 
specifically, evidence of a current disability, formed the basis 
of the RO's previous denial of the Veteran's claim for service 
connection for residuals of an ankle injury.      

Having determined that new and material evidence has been 
received, the Board may reopen this claim.  The Board may not, 
however, decide it on its merits because, as explained below, VA 
has not yet satisfied its duty to assist the Veteran in the 
development of the claim under the VCAA.









							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic liver disease, including hepatitis 
C, is denied.

Service connection for a kidney disorder is denied.  

Service connection for depression is denied.  

Service connection for left hip arthritis is denied.  

Service connection for hypertension is denied.  

New and material evidence having been received; the claim of 
entitlement to service connection for hemorrhoids is reopened 
and, to this extent only, granted.


REMAND

The Board previously remanded this case to afford the Veteran VA 
examinations.  The agency of original jurisdiction afforded the 
Veteran VA examinations during, but the reports of these 
examinations are inadequate to decide the claims being remanded.  

The VA examiners noted that they had reviewed the claims file, 
but they indicated incorrectly that there was an absence of 
evidence of in-service ankle, left shoulder and gastrointestinal 
complaints.  In other cases, they noted a lack of a current 
disability when recent treatment records clearly showed the 
existence of such disability.  

The Veteran's service treatment records reflect findings related 
to ankle, left shoulder, and gastrointestinal problems, including 
indigestion and chest pain and pressure.  

The Veteran's post-service treatment records indicate that he 
currently has ankle problems, left shoulder arthritis, and a 
gastrointestinal disorder, variously diagnosed, reportedly 
manifested, in part, by indigestion, chest pain and pressure.  
The Veteran claims that he has experienced ankle, left shoulder 
and stomach problems since discharge from service.  To date, 
however, VA has not obtained a medical opinion addressing whether 
any current ankle, left shoulder and/or gastrointestinal disorder 
is related to the Veteran's active service, including the 
documented ankle, left shoulder and gastrointestinal complaints 
or findings.

With regard to heart palpitations the examiner who conducted the 
November 2009 examination found that the Veteran had no current 
symptoms of heart disease and made no diagnosis.  The examiner 
also reported that there was no evidence of any abnormality in 
the record.  For VA purposes, a current disability is shown if 
the conditions was demonstrated at any time since the time of the 
claim, regardless of whether it might subsequently resolved.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed 
the instant claims in August 2001.

VA treatment records show that in March 1994, an EKG reportedly 
showed LVH (left ventricular hypertrophy).  In September 2000, an 
EKG reportedly showed elevated ST waves and it was noted that 
pericarditis or injury should be considered.  In July 2001, an 
EKG was interpreted as showing "voltage criteria for LVH," and 
a chest X-ray was interpreted as showing cardiomegaly without 
congestive heart failure.

The November 2009, examiner conducted no testing, because of the 
conclusion that there was no current symptomatology, and 
apparently because of a conclusion that the record did not show 
any evidence of heart disease; but diagnosed hypertension and 
reported that congestive heart failure was a problem associated 
with the diagnosis.  A new examination is needed so that an 
accurate history can be considered, and opinion can be obtained 
that takes into account the Court's holding in McClain.

The November 2009 examiner provided negative opinions with regard 
to the bronchitis and hemorrhoid claims based on the absence of 
findings in the service treatment records.  The Court has held 
that a medical opinion based on negative service treatment 
records is inadequate where, as in this case, it does not take 
into account the Veteran's reports of symptoms in service and 
since.  Dalton v. Nicholson, 21 Vet App 23 (2007).

The Board thus REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for an ankle disorder.  
Forward the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Advise the examiner that the 
Veteran is competent to report injuries and 
symptoms as well as to relate contemporary 
diagnoses and that the examiner must 
consider the Veteran's reports when 
providing any requested opinion.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any ankle disorder 
shown to exist; 

b) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service, 
including a documented in-service 
ankle injury;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion provided; 
and

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a gastrointestinal 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report injuries and symptoms as well as to 
relate contemporary diagnoses and that the 
examiner must consider the Veteran's 
reports when providing any requested 
opinion.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any gastrointestinal 
disorder shown to exist; 

b) indicate whether such disorder 
is manifested by indigestion, 
chest pain and/or pressure;

c) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service, 
including documented in-service 
stomach and chest complaints;  

d) if not, opine whether the 
disorder preexisted service and 
increased in severity therein; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case.

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for left shoulder 
arthritis.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report injuries and symptoms as well as to 
relate contemporary diagnoses and that the 
examiner must consider the Veteran's 
reports when providing any requested 
opinion.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the Veteran 
has left shoulder arthritis; 

b) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service, 
including documented left 
shoulder findings;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case, and whether additional 
evidence or information would 
permit an opinion to be made.

4.  Arrange for the Veteran to undergo an 
examination with regard to his claim for 
service connection for a disability 
manifested by heart palpitation.  The 
examiner should review the claims folder 
and note such review in the examination 
report or addendum.

The examiner should note the abnormal EKG 
and X-ray findings reported in 1994, 2000, 
and 2001 as well as the history of symptoms 
reported by the Veteran.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran 
has had a disability manifested 
by heart palpitations at any time 
since his August 2001 claim; 

b) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service;  

c) if not, opine whether the 
disorder preexisted service and 
increased in severity therein; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case, and whether additional 
evidence or information would 
permit an opinion to be made.

5.  Arrange for the Veteran to undergo an 
examination with regard to his claim for 
service connection for hemorrhoids.  The 
examiner should review the claims folder 
and note such review in the examination 
report or addendum.

The examiner should note the Veteran's 
reports of hemorrhoids beginning in service 
and that these reports must be considered 
in the rationale for any opinions.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran 
has had a disability manifested 
by hemorrhoids at any time since 
his August 2001 claim; 

b) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case, and whether additional 
evidence or information would 
permit an opinion to be made.

6.  Arrange for the Veteran to undergo an 
examination with regard to his claim for a 
respiratory disability to include 
bronchitis.  The examiner should review the 
claims folder and note such review in the 
examination report or addendum.

The examiner should note the history of 
symptoms reported by the Veteran and that 
his reports must be considered in the 
rationale for any opinions.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran 
has had a disability manifested 
by heart palpitations at any time 
since his August 2001 claim; 

b) opine whether the disorder is 
at least as likely as not related 
to the Veteran's active service;  

c) if not, opine whether the 
disorder preexisted service and 
increased in severity therein; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such is 
the case, and whether additional 
evidence or information would 
permit an opinion to be made.


7.  The AOJ should review the examination 
reports and insure that they provide the 
information and opinions requested in this 
remand.

8.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Thereafter, return this case to the Board for further 
consideration, if otherwise in order.  The Veteran has the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


